United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





Inventors: Sozio et al.				:
Application No. 17/148,635			:		Decision on Petitions 
Filing Date: January 14, 2021			:				
Atty. Docket No. 506391-US-2/72266-1619	:


This is a decision on the petition filed May 20, 2022, which is being treated as a petition under 37 C.F.R. § 1.55(e) to accept an unintentionally delayed claim under 35 U.S.C. § 119(a)-(d) or (f), and/or 35 U.S.C. § 365(a) or (b), for the benefit of priority to the filing date of foreign Application No. 102020000005146 filed in Italy on March 11, 2020.  This is also a decision on a petition under 37 C.F.R. § 1.182 filed July 1, 2022, which requests expedited consideration of the petition under 37 C.F.R. § 1.55(e).

The petition under 37 C.F.R. § 1.55(e) is granted.

The petition under 37 C.F.R. § 1.182 is granted.

This application did not include a proper reference to the foreign application, for which benefit is now sought, within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application.  Since the claim for priority is submitted after the period specified in 37 C.F.R. § 1.55(d), this is an appropriate petition under the provisions of 37 C.F.R. § 1.55(e).

A petition under 37 C.F.R. § 1.55(e) to accept an unintentionally delayed claim for priority under 35 C.F.R. § 1.55 requires:

(1)	An application data sheet in compliance with 37 C.F.R. § 1.76 including a priority claim to the foreign application, which identifies the prior foreign application for which priority is claimed, as well as any foreign application for the same subject matter and having a filing date before that of the application for which priority is claimed, by the application number, country, and the filing date, unless previously submitted;
	(2)	The petition fee set forth in 37 C.F.R. § 1.17(m);
(3)	A statement that the entire delay between the date the claim was due under         37 C.F.R. § 1.55(d) and the date the claim was filed was unintentional;1 and
(4)	The application must have been filed no later than twelve months (six months in the case of a design application) after the foreign application was filed or the 

application must be entitled to claim the benefit under 35 U.S.C. §§ 120, 121, or 365(c) of an application that was filed not later than twelve months (six months in the case of a design application) after the date on which the foreign application was filed, except as provided in 37 C.F.R. § 1.55(c).2

A proper application data sheet adding the priority claim has been filed, the required petition fee of $2,100 has been paid, the petition includes an adequate statement of delay,3 and the instant application was filed within 12 months of the filing date of the foreign application to which benefit is now being claimed.

In view of the prior discussion, the petition is granted and the late claim for priority under 
35 U.S.C. § 119(a)-(d) or (f), or 35 U.S.C. § 365 (a) or (b), is accepted as being unintentionally delayed.

A corrected Filing Receipt, which includes the priority claim to the prior-filed foreign application, accompanies this decision on petition.

This decision grants the petition to accept the unintentionally delayed claim for priority to the prior foreign application because the requirements of 37 C.F.R. § 1.55(e) and the requirements for priority (see MPEP § 213.02) have been met.  This acceptance should not be construed as meaning that this application is entitled to priority to the prior-filed application.  Whether a claimed invention in a nonprovisional application is entitled to priority to the filing date of a foreign application on the basis of the disclosure thereof is determined during examination if      it becomes necessary to do so (e.g., intervening reference and interference proceeding).  
See § MPEP 216.

Any questions concerning this matter may be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions

Enclosure:	Corrected Filing Receipt



    
        
            
        
            
    

    
        1 With respect to the statement of delay, the Office “may require additional information where there is a question whether the delay was unintentional.”  37 C.F.R. § 1.55(e)(4).
        
        2 A petition under 37 C.F.R. § 1.55(c) may be filed to restore the right of priority to the foreign application in the application that claims priority directly to the foreign application if the application was not filed within the 
        twelve-month period (six-month period for design applications), but was filed within fourteen months (eight months for a design application) of the filing date of the foreign application.
        3 37 C.F.R. § 1.55(e) requires the submission of a statement that the entire delay between the date the claim was due under 37 C.F.R. § 1.55(d) and the date the claim was filed was unintentional.  The statement of delay in the petition is being construed as the statement required under 37 C.F.R. § 1.55(e).  If this is not a correct reading of the statement appearing in the petition, petitioner should promptly notify the Office.